UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                                 Byron White United States Courthouse
                                          1823 Stout Street
                                       Denver, Colorado 80257
                                           (303) 844-3157
Elisabeth A. Shumaker                                                                   Chris Wolpert
Clerk of Court                          October 29, 2015                           Chief Deputy Clerk


Mr. Thomas Blanchard Snyder
Crowe & Dunlevy
324 North Robinson Avenue, Suite 100
Oklahoma City, OK 73102

RE:       15-6056, United States v. Collins
          Dist/Ag docket: 5:14-CV-00798-HE & 5:12-CR-00076-HE-1

Dear Counsel:

Attached is a copy of the order and judgment issued today in this matter. The court has entered
judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Pursuant to Fed. R. App. P. Rule 40, any petition for rehearing must be filed within 14 days after
entry of judgment. Please note, however, that if the appeal is a civil case in which the United
States or its officer or agency is a party, any petition for rehearing must be filed within 45 days
after entry of judgment. Parties should consult both the Federal Rules and local rules of this court
with regard to applicable standards and requirements. In particular, petitions for rehearing may
not exceed 15 pages in length, and no answer is permitted unless the court enters an order
requiring a response. If requesting rehearing en banc, the requesting party must file 12 paper
copies with the clerk, in addition to satisfying all Electronic Case Filing requirements. See Fed.
R. App. P. Rules 35 and 40, and 10th Cir. R.35 and 40 for further information governing
petitions for rehearing.

Please contact this office if you have questions.

                                                 Sincerely,




                                                 Elisabeth A. Shumaker
                                                 Clerk of the Court
cc:       Timothy W. Ogilvie

EAS/at